Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  158195                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 158195                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 331986
                                                                    Berrien CC: 2015-015390-FH
  IAN GUNTHER LUCKER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 12, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals,
  VACATE the sentence of the Berrien Circuit Court, and REMAND this case to the
  circuit court for resentencing. The circuit court’s finding that the defendant had
  approximately 38 different convictions in 10 years, a characterization the Court of
  Appeals seemingly accepted, is not supported by the record. Accordingly, the circuit
  court sentenced the defendant on the basis of inaccurate information, and resentencing is
  required. See People v Francisco, 474 Mich. 82, 89 (2006).

         We further order that sentencing proceedings on remand be conducted before a
  different judge. We do not retain jurisdiction.

         MARKMAN, J. Although I concur in the majority’s order of remand, I would not
  order that the sentencing proceedings on remand be conducted before a different judge.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2019
           p0723
                                                                               Clerk